Mandamus DENIED and Opinion Filed April 30, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00506-CV

                      IN RE ROBERT WAYNE MITCHELL, Relator

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F08-00433

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                 Opinion by Justice Fillmore
       Relator asks this Court to order the trial court to rule on his motion for a judgment nunc

pro tunc. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); In re State of Tex. ex rel. Weeks, 391 S.W.3d 117, 122

(Tex. Crim. App. 2013) (orig. proceeding); Simon v. Levario, 306 S.W.3d 318, 320–21 (Tex.

Crim. App. 2009) (orig. proceeding).      Accordingly, we deny relator’s petition for writ of

mandamus.



                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

140506F.P05